 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICIA LYNN SMITH and GLENN                      No. 2:18-cv-00473 JAM AC PS
      FORD DEARY, II,
12
                          Plaintiff,
13                                                       ORDER
             v.
14
      WESTWOOD VISTAS, et al.,
15
                          Defendants.
16

17
            Plaintiffs are proceeding in this case in pro per. The proceeding has accordingly been
18
     referred to the magistrate by E.D. Cal. R. (“Local Rule”) 302(c)(21).
19
            Plaintiffs have requested an extension of time to file a first amended complaint from
20
     December 30, 2018 to March 11, 2019. ECF No. 9. Plaintiff Patricia Lynn Smith asserts that the
21
     extension is necessary for her to obtain the proper education in the law to file an adequate
22
     amended complaint. Id. at 1. Considering the plaintiffs’ pro se status and the procedural posture
23
     of this case, the court will grant a one-time extension. Plaintiffs are cautioned that future requests
24
     for additional time will be looked upon with disfavor.
25
            For cause shown, IT IS HEREBY ORDERED that:
26
            1. Plaintiffs’ request for an extension of time (ECF No. 9) is GRANTED. Plaintiff shall
27
                  file an amended complaint no later than March 11, 2019.
28
 1         2. If plaintiff fails to timely comply with this order, the undersigned may recommend
 2            that this action be dismissed for failure to prosecute.
 3   DATED: January 7, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
